Citation Nr: 1234440	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-07 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VA RO in Chicago, Illinois, which denied the benefit sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

The Board notes that the Veteran, on his March 2006 substantive appeal, requested a hearing before a Veterans Law Judge sitting in Washington, D.C., (Central Office hearing).  A Central Office hearing was scheduled for January 2008; however, the Veteran did not report for the hearing.  The Veteran was later scheduled for a March 2008 videoconference hearing before a Veterans Law Judge; however, he again failed to report for the hearing.  Accordingly, the Board will proceed as though the hearing request was withdrawn by the Veteran. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder, to include PTSD. 

In February 2009, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a May 2011 supplemental statement of the case (SSOC).  Subsequently, the Board remanded this claim again in August 2011.  The VA AMC continued the previous denial of this claim in a June 2012 SSOC.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.



FINDING OF FACT

The most probative evidence of record does not reveal that the Veteran has a diagnosis of PTSD related to an in-service stressor or a psychiatric disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in August 2003, September 2003, and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA psychiatric examination most recently in April 2011.  The examiner reviewed the claims file, interviewed the Veteran, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  

In recent years, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

With respect to personality disorders, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Analysis

The Veteran is claiming entitlement to service connection for a psychiatric disorder, to include PTSD.  In a September 2003 statement, the Veteran outlined his claimed PTSD stressors, to include the suicides of two shipmates, harassment from senior shipmates, and being falsely accused of marijuana possession during service. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind, to include PTSD.  The Board notes that a September 20, 1977, service treatment record reflected that the Veteran was "busted" for marijuana on September 15, 1977.  This record noted that the Veteran claimed occasional use over a 2-year period with no other drugs and no physical or psychological dependence on marijuana.  It was noted that there was no need for further medical or psychiatric treatment.  

Although the Veteran did not provide the names of the two men who committed suicide, in an April 2005 statement, he did provide a timeframe for the events, stating that these events happened between October 1977 and March 1978.  As such, development was conducted with regard to these alleged stressors. 

Specifically, a response to a June 2010 request to the Director of Naval Criminal Investigates Service (NCIS) indicated that there were no records of NCIS investigation regarding the alleged stressors. 

A July 2010 response from the National Archives and Record Administration (NARA) to an inquiry regarding the Navy Deck Logs of the USS Yosemite for the period of August 1977 through September 1977 noted that, after a detailed search of the Deck Logs during the September time period, a reference to the incident could not be found.  It was noted that the Archives did not accession the August 1977 Deck Logs of the USS Yosemite when they were received from the Naval History & Heritage Command (NHHC) center, and they may still be in their possession.  

An August 2010 response from the United States Armed Services Center for Research of Unit Records (CURR) indicated that the 1977 command history of the USS Yosemite had been reviewed.  The history revealed that the USS Yosemite remained in Port Mayport, Florida, during the period of July 17 to September 5, 1977, tending, training, and preparing for an upcoming Mediterranean deployment to the US Sixth Fleet on September 12, 1977.  The history detailing the Mediterranean deployment does not document the suicides as described by the Veteran.  NARA, the custodian for US Navy ship deck logs, does not maintain the August 1977 deck logs.  It was recommended that casualty documentation with full names of the casualties be requested in writing to the Bureau of Naval Personnel, Casualty Assistance Division.  The Board notes that full names of the casualties have not been provided.  

A December 2010 response from the NARA to the inquiry regarding the Navy Deck Logs of the USS Yosemite for the period of August 1977 noted that the holding contained the January through July and September through December Deck Logs for this vessel, and that the Archives did not accession the August 1977 Deck Logs of the USS Yosemite, which may be located at the Naval Judge Advocate General (JAG) if used for proceedings of Navy courts of inquiry.  

A February 2011 response from the Office of the Judge Advocate General indicated that no records could be located regarding the alleged August 1977 suicide on the USS Yosemite.

A May 2011 response from the NHCC center to a request for the deck logs for the USS Yosemite for August 1977 regarding a shipmate committing suicide by jumping overboard noted that the NHCC center maintained deck logs for 30 years, after which these records are transferred to the NARA for permanent retention. 

In a May 2011 Memorandum, it was noted that the Veteran's alleged stressor(s) were unable to be verified.

A review of the Veteran's post-service VA and private treatment records reveals that the Veteran had been diagnosed with bipolar disorder, PTSD, major depression, dysthymic disorder, antisocial personality disorder, anxiety disorder, substance induced mood disorder, and intermittent explosive/impulse disorder.  

Specifically, the Board notes that the claims file contains a July 2003 VA record signed by 3 VA psychiatrists, which documented some of his psychiatric treatment.  It was noted that the Veteran reported that he experienced racism in service and felt that he was consistently treated unfairly by a division officer who tried to physically assault him and by subordinate of this division officer who threatened to physically harm and kill him.   

The Board observes that the Veteran was afforded a VA examination in February 2004.  This examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and noted that the Veteran did not meet the DSM-IV criteria for PTSD at that time.  The examiner noted that, although the Veteran described some flashbacks pertaining to his service here, these flashbacks are not to the point where they are frequent and intrusive and more importantly, the stressor is not action related nor is it of the magnitude that will be considered out of the excepted over the ordinary.

However, subsequent VA Medical Center (VAMC) treatment records, dated through November 2005, report that the Veteran had a diagnosis of PTSD, well-controlled.  

In a June 2006 letter from a VA psychiatrist, it was noted that the Veteran had PTSD related to 2 experiences he had while serving in the Navy.  The first experience was that he saw another sailor commit suicide by jumping overboard, and the second experience was that he found another sailor who hanged himself in the mid-ship passageway.  The Veteran also asserted that he was harassed due to racism.  This psychiatrist also noted that the Veteran had bipolar disorder and concluded by noting that the Veteran had a history of PTSD related to having witnessed two suicides while in the military as well as feeling constantly under threat from harassment by 2 sergeants. 

In April 2011, the Veteran underwent a VA examination.  The examiner reviewed the claims file.  The Veteran reported that he witnessed two suicide deaths in service.  He also asserted that he felt like he was harassed in service and that he was falsely accused of being in possession of marijuana.  Upon examination, the examiner diagnosed the Veteran with bipolar disorder, not otherwise specified; intermittent explosive disorder; and polysubstance dependence in full remission.  The examiner noted that the Veteran met the stressor criteria based on witnessing the suicides of 2 other Navy service members during service and being the victim of strong armed robbery after service.  The Veteran endorsed periodic nightmares and intrusive thoughts but not with any regularity.  He had a history of sleep problems, which was most likely tied to his bipolar disorder.  There was no evidence of other PTSD symptoms.  The examiner noted that he met the re-experiencing criteria but no avoidance or hyperarousal criteria.  Therefore, he did not meet the criteria for PTSD at the present time.  The examiner noted that the Veteran met the criteria for bipolar disorder manifested by depressive and hypomanic episodes, which is not related to military service.  The examiner also noted that he met the criteria for intermittent explosive disorder, which is not related to military service.   

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).

With regard to the Veteran's diagnosed antisocial personality disorder, as mentioned above, congenital or developmental defects, to include personality disorders, are not diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  See VAOPGCPREC 82- 90 (July 18, 1990).  As there is no competent evidence of record reflecting that the Veteran has a personality disorder that was aggravated by a superimposed injury in service, service connection must be denied for a personality disorder.

With regard to the Veteran's claim for service connection for PTSD, the Board notes that there is no corroborative evidence that the Veteran had combat service; as such, 38 U.S.C.A. § 1154(b) is not for application.  

With regard to the Veteran's reports of being falsely accused of marijuana possession during service, the Board notes that there is no indication that the Veteran was falsely accused in any way.  In fact, his service treatment records reflect that, when found with marijuana, he claimed occasional use over a 2-year period.  Moreover, the claims file contains no medical opinions linking a current diagnosis of PTSD to accusations of marijuana possession during service.

With regard to the Veteran's reports of 2 suicides occurring on his ship during service, there is no evidence of record verifying these reported stressors.  Exhaustive efforts were made to verify the Veteran's reports of 2 suicides occurring aboard his ship during his active duty service to no avail.  Without verification of these claimed stressors, service connection cannot be granted for PTSD on the basis of these alleged stressor events.

With regard to the Veteran's reports of suffering harassment and discrimination from shipmates, the Board notes that the Veteran has submitted statements from his uncle, brother, and friend, who indicated that they recalled the Veteran changing during service.  His uncle reported that the Veteran would write him letters in service saying that he wanted to kill himself if he was not discharged from service and that he slept with weapons under his bed to protect himself.  His brother attested that the Veteran wrote him letters in service saying that he was depressed and anxious due to his inability to deal with the harassment and discrimination he was suffering.  The Board has no reason to believe that the Veteran did not experience perceived harassment and discrimination during service.  

However, upon review of all relevant evidence of record, the Board finds that the preponderance of the medical evidence of record does not reflect that the Veteran meets the criteria for a diagnosis of PTSD based on his claimed in-service harassment and discrimination.  The Board has considered the June 2006 letter, in which the psychiatrist concluded that the Veteran had a history of PTSD related to having witnessed two suicides while in the military as well as feeling constantly under threat from harassment by 2 sergeants.  The Board notes that this psychiatrist related a diagnosis of PTSD to service based, at least in part, on the Veteran's reports of witnessing two suicides, which, as noted above, have not been verified.  While the psychiatrist did relate a diagnosis of PTSD, at least in part, to the Veteran's reports of feeling constantly under threat from harassment by 2 sergeants during service, the Board finds this opinion to be outweighed by February 2004 and April 2011 examination reports that found that the Veteran did not meet the DSM-IV criteria for PTSD, let alone PTSD related to his alleged harassment.  The April 2011 VA examiner reviewed the claims file, interviewed the Veteran thoroughly, considered his assertions, and discussed in detail the criteria for a diagnosis of PTSD.  Moreover, the April 2011 determination is supported by the February 2004 VA determination on the matter.  Accordingly, the Board has placed greater probative weight on the opinions expressed in the April 2011 and February 2004 VA examination reports.  

The Board has also considered the various outpatient treatment records.    While the Veteran has been noted in various VA treatment records as having PTSD, these records do not specifically indicate that he meets the DSM-IV criteria for PTSD due to his in-service harassment or discrimination.  Therefore, the Board finds that the preponderance of the evidence does not support the conclusion that the Veteran meets the criteria for PTSD as a result of his feelings of harassment or discrimination during service.   As such, the Board finds that service connection cannot be granted for PTSD due to this alleged stressor. 

Additionally, the Board has considered the impact of the July 13, 2010, amendment on the Veteran's claim.  However, in light of the Veteran's claimed stressors, the Board finds this amendment irrelevant to his claim.   That is, he has not expressed experiencing fear of hostile military or terrorist activity.  

Therefore, as the Veteran did not have combat service; his reports of 2 suicides occurring on his ship during service were not verified; his report of being falsely accused of marijuana possession during service is not verified and has not been linked to a current diagnosis of PTSD; and the preponderance of the medical evidence does not support the assertion that the Veteran meets the criteria for PTSD based on reports of suffering harassment or discrimination in service, service connection cannot be granted for PTSD.

With regard to granting service connection for the remaining psychiatric disorders, the Board notes that the Veteran's service treatment records contain no evidence of a psychiatric disorder of any kind.  Further, the claims file contains no medical evidence linking a current psychiatric disorder other than PTSD to the Veteran's active duty service.  Specifically, the April 2011 VA examiner determined that the Veteran's bipolar disorder and intermittent explosive disorder are not related to military service.  The claims file contains no medical evidence to the contrary.  As such, service connection cannot be granted for the remaining diagnosed psychiatric disorders. 

The Board acknowledges the Veteran's contentions that he has a psychiatric disability of some sort as a result of his active duty.  However, as discussed, the preponderance of the evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For example, he is competent to describe experiencing harassment during service.  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current psychiatric disability can be related to reported events that occurred approximately 35 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Board finds that the Veteran's lay assertions relating a psychiatric disability to his active duty service are far outweighed by the competent April 2011 VA medical opinion.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for acquired psychiatric disorder, to include PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


